Case 1:20-cv-10527-PBS Document1 Filed 03/16/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

Plaintiff, Hon.:

v. Court No.:

WIDEVAN SILVA CONSTRUCTION, INC.,

Defendants,

 

 

 

 

COMPLAINT

 

 

 

 

 

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

The United States of America, plaintiff, represented by and through its attorney John

Postl in the District of Massachusetts states as its complaint that:

1. Jurisdiction of this action is conferred on the Court by 28 U.S.C. § 1345.

2. Plaintiff is the United States of America, acting through the U.S. Department of the
Treasury’s Bureau of the Fiscal Service (hereinafter “Treasury”). The debt was
referred to Treasury in accordance with the Debt Collection Improvement Act of
1996. (DCIA) (31 U.S.C. § 3701 et seq.)

3. Defendant Widevan Silva Construction, Inc., is a Massachusetts business whose last

know address is in Lowell, MA.
Case 1:20-cv-10527-PBS Document1 Filed 03/16/20 Page 2 of 3

. On January 24, 2019, Widevan Silva Construction, Inc.was issued a Citation and
Notification of Penalty for violations of the Occupational Safety and Health Act of
1970 which occurred on or about October 01, 2018. See Exhibit “A” attached hereto
and incorporated herein.

. On January 24, 2019, the Occupational Safety and Health Administration (herein
after “OSHA”) also sent an invoice/debt collection notice to the Defendant providing
a summary of the total proposed penalties issued against the Defendant. The
penalties totaled $3,978.00 and were to be paid within 30 days. See Exhibit “B”
attached hereto and incorporated herein.

. On June 17, 2019, OSHA sent a demand letter seeking payment for the total amount
of $3,991.32, which included interest and administrative fees. See Exhibit “C”
attached hereto and incorporated herein.

. The Defendant is indebted to the United States in the amount of $5,689.26, plus
interest, penalties and fees through March 5, 2020, plus administrative, penalty, court
costs and continuing interest of 2.00% annually and an annual penalty rate of 6.00%.
See Exhibit “D” (Debt 2) attached hereto and incorporated herein.

. The Defendant has failed to pay the aforesaid sums although demand has been duly

made.
Case 1:20-cv-10527-PBS Document1 Filed 03/16/20 Page 3 of 3

WHEREFORE, the United States demands judgment against the Defendant in the principal
amount of $3,978.00; plus interest in the amount of $66.74; plus administrative fees in the

amount of $1,464.20 and penalty charges in the amount of $180.32 for a total of $5,689.26.

Respectfully submitted,

By: s/John Postl
Attorney for Plaintiff
81 South Fifth Street, Ste. 200
Columbus, Ohio 43215
Phone: (614) 674-6852

| J | Email: jpostl@schuergerlaw.com
Dated: >| | ‘5 on VD Admitted in Massachusetts - 567729

 
